Title: From Alexander Hamilton to James McHenry, 19 December 1799
From: Hamilton, Alexander
To: McHenry, James


Philadelphia Decr. 191799
Sir
I have heretofore submitted to you a scale for the allowance of servants to the different grades of Officers with some supplementary ideas. I beg leave to add another suggestion in relation to this subject.

The detaching from their corps soldiers, as servants to the various Officers of the general Staff, is productive of material inconvenience by withdrawing altogether from military service a considerable number of persons; and occasioning dissatisfaction to the Commandants of corps who never see their men removed without uneasiness and are some times much disgusted by the selection of those whom they are anxious to retain. There is no doubt that it would operate beneficially if after fixing the number of servants to which the several characters of the General Staff should be intitled, they were to be allowed an equivalent in money regulated by the cost of a soldier to the public and were to be required to provide their own servants. Penalties may secure the faithful execution of this arrangement, which from the force of circumstances would be very little liable to abuse.
With great respect I have the honor to be Sir Yr Obed ser
The Secy of War.

